Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06-18-2021.  These drawings are acknowledged and accepted as replacement drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), in further view of Johnson (US 20080004763 A1).

Regarding CLAIM 1, Villalobos teaches, a loading weight data acquisition unit that acquires loading weight data indicating a loading weight of a load on a transporter vehicle; a vehicle speed data acquisition unit that acquires vehicle speed data indicating a traveling speed of the transporter vehicle (Villalobos: [0017] Haul vehicle 20 may include monitoring means 30 to automatically monitor various vehicle data 35 during its travel between different locations within the open pit mine operation 10. This vehicle data 35 may include vehicle parameters such as, for example, torque at various points along the drive train, rolling resistance of the tires, payload weight, operator gear selection along the haul route, vehicle speed, and suspension cylinder pressure.); a road surface data acquisition unit that acquires road surface data indicating a condition of a road surface on which the transporter vehicle travels (Villalobos: [0004] The calculated resistance factor is compared with an average resistance factor and an abnormal condition of the road surface can thus be detected; (claim 6) 6. The system of claim 1, wherein the vehicle diagnostic module monitors a performance of the haul vehicle and a condition of a haul road.).
Villalobos is silent as to, a current damage amount calculation unit that calculates a current damage amount of a body frame of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface.
However, in the same field of endeavor, Shibuya teaches, (23) A third configuration of vehicle traveling control device according to the present invention is a vehicle traveling control device in a vehicle including freely rotative wheels, front axles and a rear axle, suspensions, a frame, and a vessel, and is characterized by including: pressure sensors for detecting pressures exerted on respective ones of the suspensions; a vehicle speed detector for detecting vehicle speed; a controller for determining a stress exerted on at least one of the following: the frame, the vessel, the front axles, and the rear axle based on pressure detection values of the respective pressure sensors at each predetermined cycle time, determining which stress range out of predetermined stress ranges the obtained stress falls in, renewing a frequency value corresponding to the appropriate stress range, obtaining the product of a central stress value in each of the stress ranges and the frequency value at the central stress value, calculating the total amount of the obtained product in all of the stress ranges as damage quantity, and outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the (Col. 4, Ln. 37-62); (30) The stress frequency distribution is renewed in order based on the aforesaid stored stress value, and according to the stress frequency distribution, the damage quantity exerted on the frame, the equivalent load, and the load multiplying factor at each point in time are computed. When it is determined that the life expectancy predicted from the load multiplying factor is shorter than a predetermined expected life, an alarm is sent to an operator to decrease the vehicle speed, or to reduce the loadage to travel. Thereby the damage quantity of the frame 1 can be decreased to less than an allowable value, and the life of the frame is extended so as to complete the expected life period (Col. 11, Ln. 66-Col. 12, Ln. 10); (26) In S22, when the stress this time is less than the allowable value, it is determined whether or not the difference between the set vehicle speed value and the actual traveling vehicle speed value is less than a prescribed value (S24), and if it is less than the prescribed value, the set vehicle speed value is raised by one grade (S25). This is because the irregularities of the road, where a higher load has occurred before, are determined to be repaired when the actual traveling vehicle speed value is close to the set vehicle speed value; and when a smaller stress occurs, the speed is gradually increased since there is a possibility that the set vehicle speed value can be returned to the original specified value. It should be noted that when the vehicle speed difference is greater than the prescribed value, it is considered that the irregularities of the road have not been repaired, and a command is given to proceed to the processing in S11, and the processing is repeated from then on (Col. 11, Ln. 7-23), for the benefit of monitoring stress on the vehicle frame, axel, and suspension associated with vehicle damage and road repairs.

Villalobos in view of Shibuya are silent as to, a target amount calculation unit that calculates a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value; and an output unit that outputs the target loading weight or the target traveling speed.
However, in the same field of endeavor, Johnson teaches, The control system may be configured to receive the payload signal and the ground speed signal, compensate for uneven distribution of the load on the tires, and responsively determine the ton-miles-per-hour for each tire. The control system may also be configured to notify an operator if the calculated ton-miles-per-hour exceeds a predetermined threshold, and adjust at least one operational aspect associated with the machine if the calculated ton-miles per hour exceeds the predetermined threshold (Johnson: [0008]); The presently disclosed methods and systems for preventing tire damage on a machine may have several advantages. For example, because the system may automatically provide control signals that limit the speed of the machine if an excessive ton-miles-per-hour value is observed, prolonged periods of excessive wear conditions may be avoided. As a result, damage to expensive machine parts, such as axels, transmissions, and other drive train components that may result from tire failure (particularly under loaded (Johnson: [0043]), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a haul road management system disclosed by Villalobos in view of Shibuya to include creating limiting/target amounts taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and prevent excessive vehicle wear and damage to vehicle parts.

Regarding CLAIM 2, Villalobos in view of Shibuya and Johnson remain as applied above to claim 1, and further, Villalobosn also teaches, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the current damage amount is set to be equal to or less than a threshold as the predetermined value (Villalobos: [0022] The haul truck 20 may also include sensors and record and/or transmit data while traversing the mine road 10. This data may include data automatically monitored by sensors in the vehicle (monitored data), and data observed by the vehicle operators (observed data). The monitored data may include vehicle parameter data and road parameter data. The vehicle parameter data may include, among others, torque at various points along the vehicle's drive-train, rolling resistance of the vehicle's tires, payload weight, operator gear selection along the haul route, vehicle speed, suspension cylinder pressures, etc. The suspension cylinder pressures may include the pressure of a front left suspension (FL), a front right suspension (FR), a rear left suspension (RL), and a rear right suspension (RR). Road parameter data may include, among others, the grade of the road, and the coordinate location of the haul truck 20 at a given time. In some embodiments, the road parameter data may also include road condition data similar to those measured by the service truck 40; [0002] Many commercial operations require a fleet of vehicles to transport material. For increased profitability of the operation, the fleet of vehicles must be well maintained. Among other things, maintenance of these vehicles is affected by the quality of the roads over which they travel. Poor maintenance of the roads, while saving road maintenance costs, may increase vehicle maintenance costs (vehicle down time, cost of repair, etc.) by negatively affecting the quality of the roads. On the other hand, over maintenance of the roads may result in money and effort spent unnecessarily. In general, efficiency of a commercial operation that uses a fleet of vehicles may be improved by scheduling road maintenance with a view to minimize total costs; [0034] The display device 90 may be provided with a graphical user interface (GUI) 100. The GUI 100 may provide visual feedback to a user regarding a condition of the mine road 10. The GUI 100 may display at least some of the data (from among monitored, observed, and computed data) associated with the mine road 10; [0064] The control system may be equipped with software and hardware to acquire, store and analyze mine road and haul truck data; [0031] The results 120 of the analysis could be in the form of detailed reports or they could summarize the results as a visual representation of haul road conditions such as, for example, with an interactive graph 150. The results 120 may also predict the progression of road damage, and estimate the time before the damage exceeds a preset limit. For example, the results may indicate the estimated time before a selected rating "1" road defect becomes a rating "5" road defect.).


Regarding CLAIM 3, Villalobos in view of Shibuya and Johnson remain as applied above to claim 1, and further, Villalobos also teaches, target amount calculation unit calculates a target road surface condition (Villalobos: [0062] Selecting "Performance monitoring" analysis from the "Tools" button 116c may activate a performance monitoring window (not shown). The performance monitoring window may include one or more windows that allow a user to compute performance metrics. In some embodiments, these performance metrics may include, among others, mean time between failures, mean time to repair, road defect-free index, the cost per kilometer of haul vehicle operation, cost per square meter of road maintenance, age of the reported defects, traffic volumes over road segments, rolling resistance and roughness levels of road segments, etc. These performance metrics may indicate the effectiveness of the road maintenance system. For example, an increased mean time between failures, decreased mean time to repair, and decreased cost per kilometer of vehicle operation all may indicate a robust road maintenance system; [0064] The disclosed system may provide an efficient method for managing road maintenance. In particular, the disclosed control system for road maintenance management with a GUI may improve the effectiveness of road maintenance management by providing an intuitive visual display of data relating to road and vehicle conditions. The control system may be equipped with software and hardware to acquire, store and analyze mine road and haul truck data. The control system may analyze the data to determine the impact of road defects on the haul truck and on the overall efficiency of the mine. The control system may also determine a recommended list of road repairs, and automatically schedule a recommended road repair event.).

Regarding CLAIM 4, Villalobos in view of Shibuya and Johnson remain as applied above to claim 1, and further, Shibuya also teaches, a storage unit that stores correlation data indicating a relationship between the loading weight, the traveling speed, the condition of the road surface, and the damage amount of the body frame of the transporter vehicle (Shibuya: (7) A transmitter/receiver 14 performs wireless transmission and reception of position coordinate data or the like to and from the other vehicles according to an instruction from the monitor system controller 11. A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11. The storage device 15 comprises a non-volatile memory, which can be, for example, battery backed C-MOS memory, flash memory, a hard disc, or the like. Further, an alarm device 16 sends an alarm to an operator based on an instruction from the monitor system controller 11, and comprises, for example, a buzzer or the like. The alarm device 16 is not limited to the above, and it can comprise a lamp indicator, a message indicator, or the like, which can call the operator's attention, or a combination of these indicators (Col. 7, Ln. 40-56); The stress value, the vehicle speed value, the loadage weight value, the information discriminating the vehicle between unladen and laden, and the course position are stored in the storage device 15 when a higher load occurs; a predetermined area including this position is stored as a vehicle speed control area; and a vehicle speed set value in this area is lowered by one grade (S14) (Col. 10, Ln. 8-14); (30) The stress frequency distribution is renewed in order based on the aforesaid stored stress value, and according to the stress frequency distribution, the damage quantity exerted on the frame, the equivalent load, and the load multiplying factor at each point in time are computed. When it is determined that the life expectancy predicted from the load multiplying factor is shorter than a predetermined expected life, an alarm is sent to an operator to decrease the vehicle speed, or to reduce the loadage to travel. Thereby the damage quantity of the frame 1 can be decreased to less than an allowable value, and the life of the frame is extended so as to complete the expected life period (Col. 11, Ln. 66-Col. 12, Ln. 10).), wherein the target amount calculation unit calculates the target loading weight or the target traveling speed on the basis of the correlation data (Shibuya: (20) According to the above configuration, the controller inputs from the position detecting means the position at the time of a higher load occurs and stores the same. When passing the same position once again, the vehicle is decelerated to less than a predetermined speed. Thereby, even when the operator forgets the position where a higher load has occurred, or when the operator tries to travel without decelerating, the vehicle can be surely decelerated. Thereby, the frequency with which a higher load occurs to the vehicle can be surely reduced; therefore, the life of the structures is extended (Col. 4, Ln. 1-11)).

CLAIM 8, Villalobos teaches, acquiring loading weight data indicating a loading weight of a load on a transporter vehicle; acquiring vehicle speed data indicating a traveling speed of the transporter vehicle (Villalobos: [0017] Haul vehicle 20 may include monitoring means 30 to automatically monitor various vehicle data 35 during its travel between different locations within the open pit mine operation 10. This vehicle data 35 may include vehicle parameters such as, for example, torque at various points along the drive train, rolling resistance of the tires, payload weight, operator gear selection along the haul route, vehicle speed, and suspension cylinder pressure.); acquiring road surface data indicating a condition of a road surface on which the transporter vehicle travels (Villalobos: [0004] The calculated resistance factor is compared with an average resistance factor and an abnormal condition of the road surface can thus be detected; (claim 6) 6. The system of claim 1, wherein the vehicle diagnostic module monitors a performance of the haul vehicle and a condition of a haul road.).
Villalobos is silent as to, a current damage amount calculation unit that calculates a current damage amount of a body frame of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface.
However, in the same field of endeavor, Shibuya teaches, (23) A third configuration of vehicle traveling control device according to the present invention is a vehicle traveling control device in a vehicle including freely rotative wheels, front axles and a rear axle, suspensions, a frame, and a vessel, and is characterized by including: pressure sensors for detecting pressures exerted on respective ones of the suspensions; a vehicle speed detector for detecting vehicle speed; a controller for determining a stress exerted on at least one of the following: (Col. 4, Ln. 37-62); (30) The stress frequency distribution is renewed in order based on the aforesaid stored stress value, and according to the stress frequency distribution, the damage quantity exerted on the frame, the equivalent load, and the load multiplying factor at each point in time are computed. When it is determined that the life expectancy predicted from the load multiplying factor is shorter than a predetermined expected life, an alarm is sent to an operator to decrease the vehicle speed, or to reduce the loadage to travel. Thereby the damage quantity of the frame 1 can be decreased to less than an allowable value, and the life of the frame is extended so as to complete the expected life period (Col. 11, Ln. 66-Col. 12, Ln. 10); (26) In S22, when the stress this time is less than the allowable value, it is determined whether or not the difference between the set vehicle speed value and the actual traveling vehicle speed value is less than a prescribed value (S24), and if it is less than (Col. 11, Ln. 7-23), for the benefit of monitoring stress on the vehicle frame, axel, and suspension associated with vehicle damage and road repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a haul road management system disclosed by Villalobos to frame monitoring taught by Shibuya. One of ordinary skill in the art would have been motivated to make this modification in order to monitor stress on the vehicle frame, axel, and suspension associated with vehicle damage and road repairs.
Villalobos in view of Shibuya are silent as to, a target amount calculation unit that calculates a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value.
However, in the same field of endeavor, Johnson teaches, The control system may be configured to receive the payload signal and the ground speed signal, compensate for uneven distribution of the load on the tires, and responsively determine the ton-miles-per-hour for each tire. The control system may also be configured to notify an operator if the calculated ton-(Johnson: [0008]); The presently disclosed methods and systems for preventing tire damage on a machine may have several advantages. For example, because the system may automatically provide control signals that limit the speed of the machine if an excessive ton-miles-per-hour value is observed, prolonged periods of excessive wear conditions may be avoided. As a result, damage to expensive machine parts, such as axels, transmissions, and other drive train components that may result from tire failure (particularly under loaded conditions) may be significantly reduced (Johnson: [0043]), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a haul road management system disclosed by Villalobos in view of Shibuya to include creating limiting/target amounts taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and prevent excessive vehicle wear and damage to vehicle parts.

Regarding CLAIM 9, Villalobos in view of Shibuya and Johnson remain as applied above to claim 1, and further, Shibuya also teaches, the damage amount is an index indicating a fatigue cumulative frequency acting on the body frame and a function of a stress acting on the body frame per unit time (Shibuya: A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46); (23) A third configuration of vehicle traveling control device according to the present invention is a vehicle traveling control device in a vehicle including freely rotative wheels, front axles and a rear axle, suspensions, a frame, and a vessel, and is characterized by including: pressure sensors for detecting pressures exerted on respective ones of the suspensions; a vehicle speed detector for detecting vehicle speed; a controller for determining a stress exerted on at least one of the following: the frame, the vessel, the front axles, and the rear axle based on pressure detection values of the respective pressure sensors at each predetermined cycle time, determining which stress range out of predetermined stress ranges the obtained stress falls in, renewing a frequency value corresponding to the appropriate stress range, obtaining the product of a central stress value in each of the stress ranges and the frequency value at the central stress value, calculating the total amount of the obtained product in all of the stress ranges as damage quantity, and outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the deceleration instruction (Col. 4, Ln. 37-62).).
Shibuya does not explicitly recite the terminology "index". However, Shibuya does teach creating a record and reference of cumulative stress on a frame for further calculation. A skilled practitioner in the art could derive an index using Shibuya's teachings.

CLAIM 10, Villalobos in view of Shibuya and Johnson remain as applied above to claim 1, and further, Shibuya also teaches, the damage amount is a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0 (Shibuya: A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46); (23) A third configuration of vehicle traveling control device according to the present invention is a vehicle traveling control device in a vehicle including freely rotative wheels, front axles and a rear axle, suspensions, a frame, and a vessel, and is characterized by including: pressure sensors for detecting pressures exerted on respective ones of the suspensions; a vehicle speed detector for detecting vehicle speed; a controller for determining a stress exerted on at least one of the following: the frame, the vessel, the front axles, and the rear axle based on pressure detection values of the respective pressure sensors at each predetermined cycle time, determining which stress range out of predetermined stress ranges the obtained stress falls in, renewing a frequency value corresponding to the appropriate stress range, obtaining the product of a central stress value in each of the stress ranges and the frequency value at the central stress value, calculating the total amount of the obtained product in all of the stress ranges as damage quantity, and outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the deceleration instruction (Col. 4, Ln. 37-62).).
Shibuya does not explicitly recite the terminology "a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0". However, Shibuya does teach a "stress range", "stress value", and "frequency" recorded to calculate cumulative frequency distribution. Which, is interpreted as an equivalent teaching.

Regarding CLAIM 11, Villalobos in view of Shibuya and Johnson remain as applied above to claim 10, and further, Villalobos also teaches, the reference cycle is determined by acquiring data of a distance (Villalobos: [0012] The excavation sites 12 and 14 may be connected to the processing site 16 and the dump point 18 by a haul road 22; [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.), a gradient (Villalobos: [0017] Vehicle data 35 may also include road parameters such as, for example, the grade of the haul road 22 and the coordinate location of the haul vehicle 20 at a given time.), the traveling speed (Villalobos: [0017] This vehicle data 35 may include vehicle parameters such as, for example, torque at various points along the drive train, rolling resistance of the tires, payload weight, operator gear selection along the haul route, vehicle speed), and a roughness (Villalobos: [0012] The excavation sites 12 and 14 may be connected to the processing site 16 and the dump point 18 by a haul road 22; [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.); obtaining a mean of the acquired data (Villalobos: [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.); causing the dump truck to travel on a carrying path simulating the obtained mean, which is the reference cycle (Villalobos: [0012] The excavation sites 12 and 14 may be connected to the processing site 16 and the dump point 18 by a haul road 22; [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.).
Villalobos is silent as to, and the equivalent stress acting on the body frame is obtained.
However, in the same field of endeavor, Shibuya teaches, A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.

Regarding CLAIM 12, Villalobos in view of Shibuya and Johnson remain as applied above to claim 4, and further, Shibuya also teaches, correlation data is generated on a basis of a detection value of a stress gauge when the dump truck travels on road surfaces having various road surface conditions at various traveling speeds with the stress gauge attached to the body frame of the dump truck (Shibuya: A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46); The engine controller 31 is one of the speed control means of the vehicle, and controls the engine speed based on a speed instruction from the monitor system controller 11. Specifically, the engine controller 31 controls a fuel injection device 32 so that the difference between a speed instruction value and a vehicle speed detection value from a vehicle speed detector 33 becomes smaller; and when a deceleration instruction is issued, the engine controller 31 outputs a control instruction to the fuel injection device 32 based on the speed instruction value. The fuel injection device 32 controls the fuel injection quantity for the engine based on the control instruction value to control the engine speed. The vehicle speed detector 33 detects the vehicle speed; and the vehicle speed is detected by detecting, for example, the rotations of the driving shaft per unit time with a pulse generator or the like. The speed control means is not limited to the engine controller 31, and at least any one of, for example, a transmission controller for controlling a transmission, a brake controller for controlling a brake, and the engine controller 31 can be used (Col. 7, Ln. 57-Col. 8, Ln. 9)).

CLAIM 13, Villalobos in view of Shibuya and Johnson remain as applied above to claim 8, and further, Shibuya also teaches, the damage amount is an index indicating a fatigue cumulative frequency acting on the body frame and a function of a stress acting on the body frame per unit time (Shibuya: A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46); (23) A third configuration of vehicle traveling control device according to the present invention is a vehicle traveling control device in a vehicle including freely rotative wheels, front axles and a rear axle, suspensions, a frame, and a vessel, and is characterized by including: pressure sensors for detecting pressures exerted on respective ones of the suspensions; a vehicle speed detector for detecting vehicle speed; a controller for determining a stress exerted on at least one of the following: the frame, the vessel, the front axles, and the rear axle based on pressure detection values of the respective pressure sensors at each predetermined cycle time, determining which stress range out of predetermined stress ranges the obtained stress falls in, renewing a frequency value corresponding to the appropriate stress range, obtaining the product of a central stress value in each of the stress ranges and the frequency value at the central stress value, calculating the total amount of the obtained product in all of the stress ranges as damage quantity, and outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the deceleration instruction (Col. 4, Ln. 37-62).).
Shibuya does not explicitly recite the terminology "index". However, Shibuya does teach creating a record of cumulative stress on a frame for further calculation. A skilled practitioner in the art could derive an index using Shibuya's teachings.

Regarding CLAIM 14, Villalobos in view of Shibuya and Johnson remain as applied above to claim 8, and further, Shibuya also teaches, the damage amount is a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0 (Shibuya: A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46); (23) A third configuration of vehicle traveling control device according to the present invention is a vehicle traveling control device in a vehicle including freely rotative wheels, front axles and a rear axle, suspensions, a frame, and a vessel, and is characterized by including: pressure sensors for detecting pressures exerted on respective ones of the suspensions; a vehicle speed detector for detecting vehicle speed; a controller for determining a stress exerted on at least one of the following: the frame, the vessel, the front axles, and the rear axle based on pressure detection values of the respective pressure sensors at each predetermined cycle time, determining which stress range out of predetermined stress ranges the obtained stress falls in, renewing a frequency value corresponding to the appropriate stress range, obtaining the product of a central stress value in each of the stress ranges and the frequency value at the central stress value, calculating the total amount of the obtained product in all of the stress ranges as damage quantity, and outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the deceleration instruction (Col. 4, Ln. 37-62).).
Shibuya does not explicitly recite the terminology "a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0". However, Shibuya does teach a "stress range", "stress value", and "frequency" recorded to calculate cumulative frequency distribution. Which, is interpreted as an equivalent teaching.

Regarding CLAIM 15, Villalobos in view of Shibuya and Johnson remain as applied above to claim 14, and further, Villalobos also teaches, the reference cycle is determined by acquiring data of a distance (Villalobos: [0012] The excavation sites 12 and 14 may be connected to the processing site 16 and the dump point 18 by a haul road 22; [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.), a gradient (Villalobos: [0017] Vehicle data 35 may also include road parameters such as, for example, the grade of the haul road 22 and the coordinate location of the haul vehicle 20 at a given time.), the traveling speed (Villalobos: [0017] This vehicle data 35 may include vehicle parameters such as, for example, torque at various points along the drive train, rolling resistance of the tires, payload weight, operator gear selection along the haul route, vehicle speed), and a roughness of the road surface in a carrying path from a loading site to a soil discharging site for a plurality of mines (Villalobos: [0012] The excavation sites 12 and 14 may be connected to the processing site 16 and the dump point 18 by a haul road 22; [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.); obtaining a mean of the acquired data (Villalobos: [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.); causing the dump truck to travel on a carrying path simulating the obtained mean, which is the reference cycle (Villalobos: [0012] The excavation sites 12 and 14 may be connected to the processing site 16 and the dump point 18 by a haul road 22; [0014] These sensing devices 80 could include, for example, high speed profilometers to measure the road surface roughness while traveling over a road segment 24, 26, 28 and 29, cameras to capture actual road condition footage or other visual inspection monitoring devices.).

However, in the same field of endeavor, Shibuya teaches, A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1) and Johnson (US 20080004763 A1) as applied to claim 1 above, and further in view of Greiner (US 20090099886 A1).

Regarding CLAIM 5, Villalobos in view of Shibuya and Johnson remain as applied above to claim 1, and further, Villalobos also teaches, the output unit outputs the production cost (Villalobos: ¶[0062] Selecting "Performance monitoring" analysis from the "Tools" button … the cost per kilometer of haul vehicle operation, cost per square meter of road maintenance).
Villalobos in view of Shibuya and Johnson are silent as to, a fuel consumption data acquisition unit that acquires fuel consumption data indicating a fuel consumption of the transporter vehicle when the transporter vehicle travels with the target loading weight and at the target traveling speed; a time data acquisition unit that acquires time data indicating time required for the transporter vehicle to travel through a predetermined course in a mine with the target loading weight and at the target traveling speed; and a production cost calculation 
However, Greiner teaches, Data collector 125 may be configured to receive, collect, package, and/or distribute performance data collected by monitoring devices 121. Performance data, as the term is used herein, refers to any type of data indicative of at least one operational aspect associated with one or more machines 120a, 120b or any of its constituent components or subsystems. Non-limiting examples of performance data may include, for example, health information such as fuel level (Johnson: ¶[0019]); Performance simulator 160 may simulate an actual model of hauler 120b under a machine operating conditions to determine a speed, torque output, engine condition, fuel consumption rate, greenhouse gas emission level, haul route completion time, etc. associated with each simulated condition (Johnson: ¶[0039]); and production cost (Johnson: ¶[0044]), for the benefit of monitoring mine (road and vehicle) cycle time efficiency.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a management system disclosed by Villalobos in view of Shibuya and Johnson to include cycle time and fuel consumption taught by Greiner. One of ordinary skill in the art would have been motivated to make this modification in order to monitor mine (road and vehicle) cycle time efficiency.

Regarding CLAIM 6, Villalobos in view of Shibuya and Johnson, in further view Greiner of remain as applied above to claim 5, and further, Villalobos also teaches, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the (Villalobos: [0022] The haul truck 20 may also include sensors and record and/or transmit data while traversing the mine road 10. This data may include data automatically monitored by sensors in the vehicle (monitored data), and data observed by the vehicle operators (observed data). The monitored data may include vehicle parameter data and road parameter data. The vehicle parameter data may include, among others, torque at various points along the vehicle's drive-train, rolling resistance of the vehicle's tires, payload weight, operator gear selection along the haul route, vehicle speed, suspension cylinder pressures, etc. The suspension cylinder pressures may include the pressure of a front left suspension (FL), a front right suspension (FR), a rear left suspension (RL), and a rear right suspension (RR). Road parameter data may include, among others, the grade of the road, and the coordinate location of the haul truck 20 at a given time. In some embodiments, the road parameter data may also include road condition data similar to those measured by the service truck 40; [0002] Many commercial operations require a fleet of vehicles to transport material. For increased profitability of the operation, the fleet of vehicles must be well maintained. Among other things, maintenance of these vehicles is affected by the quality of the roads over which they travel. Poor maintenance of the roads, while saving road maintenance costs, may increase vehicle maintenance costs (vehicle down time, cost of repair, etc.) by negatively affecting the quality of the roads. On the other hand, over maintenance of the roads may result in money and effort spent unnecessarily. In general, efficiency of a commercial operation that uses a fleet of vehicles may be improved by scheduling road maintenance with a view to minimize total costs; [0034] The display device 90 may be provided with a graphical user interface (GUI) 100. The GUI 100 may provide visual feedback to a user regarding a condition of the mine road 10. The GUI 100 may display at least some of the data (from among monitored, observed, and computed data) associated with the mine road 10.).
While Villalobos does not explicitly address "a target amount calculation unit", Villalobos does teach a monitoring system to monitor cost, loading weight, rate of travel, suspension, etc., with a graphical user interface. Thus, is interpreted as capable of the intended use of setting target amounts manually or automatically for minimizing cost per ton.
In this case, suspension data, load data, speed data are interpreted as correlated data.

Regarding CLAIM 7, Villalobos in view of Shibuya and Johnson, in further view Greiner of remain as applied above to claim 5, and further, Villalobos also teaches, a tire data acquisition unit that indicates a life of a tire of the transporter vehicle (Villalobos: [0034] The display device 90 may be provided with a graphical user interface (GUI) 100. The GUI 100 may provide visual feedback to a user regarding a condition of the mine road 10. The GUI 100 may dis; [0026] For example, haul vehicle repair data 110 may include the number and frequency of vehicle tire changes for particular vehicles operating along particular routes. ), wherein the production cost calculation unit calculates the production cost on the basis of the life of the tire (Villalobos: [0034] The display device 90 may be provided with a graphical user interface (GUI) 100. The GUI 100 may provide visual feedback to a user regarding a condition of the mine road 10. The GUI 100 may dis; [0026] For example, haul vehicle repair data 110 may include the number and frequency of vehicle tire changes for particular vehicles operating along particular routes.).

While Villalobos does not explicitly recite the terminology "a cost calculation unit", Villalobos does teach tracking tire change data, thus implicitly teaching tracking tire life data via a GUI. This is interpreted as capable of the intended use of calculating the cost of tire repairs.
In this case, tire change data is interpreted as "life of the tire".

Response to Amendment
Applicant’s amendments, see drawings filed 06-18-2021, with respect to the drawing objection of record have been fully considered and are persuasive.  The objection has been withdrawn.

Response to Arguments
Applicant’s arguments, see page 9, filed 06-18-2021, with respect to the rejection(s) of claim(s) 1-4, and 8 under 35 USC § 103 have been fully considered.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art.
The applicant has contended that the prior art of record is silent as to, “a body frame of”. To cure the deficiency, the examiner introduces the newly found prior art reference of Shibuya (US 6184784 B1). Shibuya teaches, a controller for determining a stress exerted on at least one of the following: the frame, the vessel, the front axles, and the rear axle based on (Col. 4, Ln. 37-62). Thus, since the combined teachings or Villalobos, Johnson, and Shibuya teach that which is claimed, the amended claim 1 is rejected under 35 USC §103. Claim 8 is parallel in scope and rejected for the same reasons.

Applicant’s arguments, filed 06-18-2021, with respect to the rejection(s) of claim 5-7 under 35 USC §103 have been fully considered and are not persuasive.
The applicant has contended that the prior art of Villalobos does not teach the amended portion of claim 1, therefore the prior art references relied upon for the rejection(s) of claim(s)
5-7 under 35 USC §103 do not cure the deficiencies of Villalobos. Respectfully, as cited above, since the newly found art teaches the amended portions of claim 1, the prior art relied upon for the rejection of claims 5-7 under 35 USC §103 still apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S./Examiner, Art Unit 3663       
                                                                                                                                                                                                 /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663